IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 98-50259
                           Summary Calendar



SERGIO HIRAM ALVIDREZ,

                                            Petitioner-Appellant,

versus

GARY L. JOHNSON, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION,

                                            Respondent-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. EP-96-CA-432-H
                       - - - - - - - - - -
                         November 2, 1998

Before DAVIS, WIENER and STEWART, Circuit Judges.

PER CURIAM:*

     Sergio Hiram Alvidrez, Texas prisoner No. 512255, has filed

an appeal of the district court’s denial of his § 2254 habeas

corpus petition.   The notice of appeal is treated as an

application for a certificate of appealability (COA) and to

proceed IFP.   See Fed. R. App. P. 22(b).     Alvidrez’s request to

proceed IFP is granted, and his motion to correct his appellate

brief is denied as moot.    The district court dismissed the case

based upon the running of the statute of limitations.     COA is

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 98-50259
                               -2-

granted, and the case is vacated and remanded for reconsideration

in light of our opinion in United States v. Flores, 135 F.3d
1000, 1005 (5th Cir. 1998).

     COA GRANTED; MOTION TO PROCEED IFP GRANTED; MOTION TO

CORRECT BRIEF DENIED AS MOOT; VACATED AND REMANDED.